           Case 1:19-cv-02420-GHW Document 61 Filed 09/17/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 9/17/2020
 ------------------------------------------------------------- X
                                                               :
 KSENIA SHNYRA, ALEXANDER                                      :
 REYNGOLD, and KENNETH WALKER,                                 :
                                                               :
                                                 Plaintiffs, :
                              -v-                              :   1:20-cv-02420-GHW
                                                               :
 STATE STREET BANK AND TRUST CO., :                                      ORDER
 INC.,                                                         :
                                               Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

       On September 15, 2020, the Court held a conference regarding the parties’ requests for

extensions of discovery. Dkt. Nos. 58 and 59. Plaintiffs are ordered to respond to Defendants’

document requests and interrogatories by September 18, 2020. The deadline for Plaintiffs to serve

their initial requests for production of documents pursuant to Fed. R. Civ. P. 34 and interrogatories

pursuant to Rule 33.3(a) of the Local Rules of the Southern District of New York is extended to

September 18, 2020. Defendant’s responses to Plaintiffs’ requests for production and

interrogatories are due no later than sixty days after Plaintiffs serve them on Defendant. The

deadline for the completion of all fact discovery is extended to April 16, 2021. The deadline for the

completion of depositions is extended to March 29, 2021. The deadline for requests to admit is

extended to March 17, 2020.

       The deadline for the completion of all expert discovery is extended to June 3, 2021. Every

party-proponent of a claim (including any counterclaim, cross-claim, or third-party claim) that

intends to offer expert testimony in respect of such claim must make the disclosures required by

Fed. R. Civ. P. 26(a)(2) by April 16, 2021. Every party-opponent of such claim that intends to offer

expert testimony in opposition to such claim must make the disclosures required by Fed. R. Civ. P.

26(a)(2) by April 30, 2021. The deadline for submission of motions for summary judgment, if any, is
         Case 1:19-cv-02420-GHW Document 61 Filed 09/17/20 Page 2 of 2



extended to June 29, 2021. The status conference scheduled for March 17, 2021 is adjourned to

June 17, 2021 at 4:00 p.m. The joint status letter requested in the case management plan and

scheduling order entered on May 22, 2020, Dkt. No. 46, is due no later than June 10, 2021. Except

as expressly modified by this order, the case management plan entered by the Court on May 22,

2020, Dkt. No. 46, remains in full force and effect.

       The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 58 and 59.

       SO ORDERED.

 Dated: September 16, 2020                             _____________________________________
 New York, New York                                             GREGORY H. WOODS
                                                               United States District Judge




                                                   2
